11/30/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs May 12, 2020

           STATE OF TENNESSEE v. HUNTER ALLEN HELMICK

               Appeal from the Circuit Court for Montgomery County
                No. CC18-CR-1147 William R. Goodman, III, Judge
                     ___________________________________

                            No. M2019-00941-CCA-R3-CD
                        ___________________________________

The Appellee, Hunter Allen Helmick, was charged with possession of LSD with intent to
manufacture, sell, or deliver, a Class B felony. He filed a motion to suppress statements
he made to police officers about LSD being in his car, arguing that the statements were the
result of custodial questioning without his receiving Miranda warnings. He also argued
that the trial court should suppress the LSD found during a search of his car because the
police found the LSD as a result of his statements. The trial court granted the motion,
suppressing both the Appellee’s statements and the drug evidence, and the State appeals
the trial court’s ruling. Based upon our review of the record and the parties’ briefs, we
agree with the State that the trial court erred by suppressing the drug evidence. Therefore,
the portion of the trial court’s order suppressing the drug evidence is reversed, and the case
is remanded to the trial court for further proceedings consistent with this opinion. The
portion of the trial court’s order suppressing the Appellee’s statements is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed in
                    Part, Reversed in Part, and Case Remanded

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter; Caitlin Smith, Senior Assistant
Attorney General; John Wesley Carney, Jr., District Attorney General; and C. Dan Brollier,
Assistant District Attorney General, for the appellant, State of Tennessee.

Chase T. Smith (on appeal and at hearing), Clarksville, Tennessee, for the appellee, Hunter
Allen Helmick.

                                         OPINION

                                  I. Factual Background
       This case relates to a search of the Appellee’s car by the Clarksville Police
Department (CPD) and the discovery of LSD in the center console on April 6, 2018. In
October 2018, the Montgomery County Grand Jury indicted the Appellee for possession
of LSD with intent to manufacture, sell, or deliver, a Class B felony. On December 28,
2018, he filed a motion to suppress statements he made to the officers about LSD being in
the center console, claiming that he made the statements while under arrest and in response
to questioning by the officers without his receiving Miranda warnings. He also requested
that the trial court suppress the LSD the officers found in the center console because they
found the drug evidence as a result of his statements. In the alternative, the Appellee
claimed that he was under the influence of LSD when he made the statements and that he
could not knowingly consent to a search of his car.

       On March 1, 2019, the trial court held a hearing on the motion. During the hearing,
the State requested a continuance because “my officer is still not here.” The State also
requested that the trial court view the officer’s “in-car recording” prior to the next hearing.
The trial court advised the parties that it would watch the video and rescheduled the
suppression hearing for May 15.

       Despite rescheduling the suppression hearing for May 15, the trial court filed an
order on March 15, 2019, granting the Appellee’s motion to suppress his statements and
the LSD found in the car. In the order, the trial court summarized the evidence, which was
based entirely on the video, as follows:

              The video shows the [Appellee] outside the vehicle, unsteady on his
       feet and somewhat slurred in speech. The [Appellee] is placed in handcuffs
       and put into the back seat of the patrol officer’s patrol car. Almost
       immediately after placing the [Appellee] in the patrol car the officer asks the
       [Appellee], “What happened, sir.” The [Appellee] responds, “I would like
       to know what is going on.”

              At this point the officer advised the [Appellee] that he was . . . laying
       on the ground and again asks what is going on. The [Appellee] replies “I
       have some acid on me.” The officer responds, “You still got acid, right?”
       [Appellee] responds, “Yes sir, in my body.”

              The officer then asks the [Appellee] if he has any more acid in the car,
       to which the [Appellee] responds, “No sir.” The officer follows up with the
       question “Is there any possibility that there is acid in the car” after which the
       [Appellee] states, “Yes.” This exchange continues with the [Appellee] in the
       rear seat of the patrol car. A few minutes later, what sounds like another
                                             -2-
       officer goes to the window of the patrol car and asks . . . the [Appellee],
       “Where is the acid in the car, do you want to show us?” The [Appellee]
       replies, “No.” Again the [Appellee] is asked, “Where is the acid” after which
       the [Appellee] says in the console.

               At no time during the exchange between [Appellee] and the officers
       is the [Appellee] advised of his Miranda warnings.

        The trial court found that the Appellee was “in custody” for Miranda purposes when
the officers questioned him and that he made incriminating statements about LSD being in
the center console without his receiving Miranda warnings. The trial court also found that
the officers found the LSD as “fruit of the poisonous tree.” Therefore, the trial court
granted the Appellee’s motion to suppress his statements and the drug evidence.

       On May 15, 2019, the trial court held the rescheduled suppression hearing. At the
outset of the hearing, the trial court advised the parties that “I misunderstood what the
agreement was” and that “I thought that we were proceeding just with the video.” The trial
court agreed to hear the State’s proof, and the State called Officer Ronald Brown, Jr., of
the CPD to the stand.

        Officer Brown testified that about 11:40 p.m. on April 6, 2018, he was on patrol and
turned onto Holiday Drive from Rudolph Boulevard. As he passed by a chiropractor’s
office, which was closed for the day, he noticed a car in the parking lot. The car’s taillights
were on, the driver’s door was open, and the Appellee was lying on the ground next to the
open door. Officer Brown said that he pulled into the parking lot to “conduct a welfare
check” and that the Appellee “rose to his feet.”

        Officer Brown testified that the car was “directly in the middle of the parking lot,”
not in a parking space, and that the engine was on. He asked if the Appellee was okay, and
the Appellee answered, “‘Yes, I’m fine. I’m trying to get home.’” Officer Brown noticed
that the Appellee “wasn’t acting normal” in that he was “real fidgety, real herky-jerky type
movements.” Officer Brown decided to frisk the Appellee for officer safety and instructed
him to turn around. As Officer Brown was “patting him down,” the Appellee turned around
and faced Officer Brown. Officer Brown said that “at that point, I placed him in handcuffs
to detain him.” Officer Brown acknowledged that he detained the Appellee because the
Appellee had turned around and faced him.

       Officer Brown testified that based on the Appellee’s movements, he “definitely had
a suspicion” that the Appellee was “under the influence of something.” Officer Brown
explained, “[A]s he turned around, . . . he looked towards traffic and he reached for the
door of the vehicle. Just based off my knowledge, training, and experience, yes, I can tell
                                             -3-
when somebody’s levelheaded and when somebody’s basically not in the right frame of
mind.” The State asked Officer Brown why he placed the Appellee in handcuffs, and
Officer Brown answered, “For officer safety reasons.”

       Officer Brown testified that he asked the Appellee if anything was inside the car and
that the Appellee said no. Officer Brown stated, “And before I could ask him anything
else, he said -- he stated, ‘There’s acid inside the vehicle.’” Officer Brown asked the
Appellee for consent to search the car, and the Appellee gave consent. During the search,
Officer Brown found “tinfoil” in the center console. He said the tinfoil “wasn’t so much
hidden, just sitting inside the center console.” Officer Brown unwrapped the tinfoil and
saw that it contained LSD. He stated that when he arrested a person for driving under the
influence (DUI), his normal practice was to search the person’s car, including the center
console and glove box, incident to the arrest.

       Officer Brown testified that he did not advise the Appellee of the Appellee’s
Miranda rights and that he assumed a drug agent, who was called to the scene, “would have
done that.” While the Appellee was in the back of Officer Brown’s patrol car, Officer
Brown advised him that he was under arrest. Officer Brown moved the Appellee’s car into
a parking space and transported the Appellee to the hospital for “medical clearance” so that
he could take the Appellee to jail.

       On cross-examination, Officer Brown acknowledged that when he placed the
Appellee in handcuffs for officer safety, the Appellee was not free to leave. Officer Brown
never saw the Appellee inside the car, never saw the Appellee driving the car, and never
saw the Appellee in physical control of the car. He said he did not arrest the Appellee for
DUI. On redirect examination, Officer Brown testified that it “never crossed [his] mind”
to arrest the Appellee for DUI and that he arrested the Appellee because he found LSD in
the Appellee’s car.

        Officer Christian Canales of the CPD testified that on April 16, 2018, he was “still
in training” and riding with Officer Brown. As Officer Brown turned onto Holiday Drive,
they saw the Appellee lying on the ground. Officer Canales said that the Appellee was
lying “flat on his back, next to his car with the door open” and that the Appellee’s toes
were “pointed up toward the sky.”

       Officer Canales testified that Officer Brown turned the patrol car around to initiate
contact with the Appellee and that the Appellee “immediately stood up.” The officers got
out of the patrol car and talked to the Appellee, and the Appellee made “jerking motions”
and had a difficult time complying with the officers’ instructions. Officer Canales
acknowledged that the Appellee allowed the officers to conduct a “pat down” and said that
the pat down was “to make sure he didn’t have any weapons on him or anything like [that],
                                           -4-
especially with his erratic behavior.” Officer Canales explained that the Appellee was
“coherent in the way he spoke, but what he was saying didn’t exactly corroborate with
what was going on in the situation.”

       Officer Canales testified that the key was in the car’s ignition, that the engine was
“running,” and that the Appellee was within three feet of the car. Officer Canales said that
he and Officer Brown handcuffed the Appellee “because at that point in time, we were
going to have an arrest, at that point in time, because we knew he was under the influence
of something.” After they handcuffed the Appellee, they put him into the back of the patrol
car.

       Officer Canales testified that while the Appellee was in the back of the patrol car,
he asked the Appellee, “‘What’s going on, sir?’” The Appellee answered, “‘I have acid in
the car.’” Officer Canales said that neither he nor Officer Brown read Miranda warnings
to the Appellee but that they searched the car incident to the Appellee’s arrest. The
Appellee was given Miranda warnings “later on.”

       At the conclusion of Officer Canales’s direct testimony, the trial court questioned
him as follows:

              THE COURT: On the video it sounds like there’s two different
       individuals that talk with [the Appellee]. Were you the last officer that spoke
       with [the Appellee], when they came back and asked where the acid was?

              THE WITNESS: Am I the last officer?

              THE COURT: Or did you ask [the Appellee] where the acid was?

             THE WITNESS: Yes, after he told me he had acid in the car, I asked
       him, “Well, where do you have acid, sir?”

              And then I think he told us that it was the center console, Your Honor.

              THE COURT: And at that point, had you already commenced your
       search of the vehicle?

             THE WITNESS: Yes, we had already commenced the search. Yes,
       because Officer Brown was doing a search incident to arrest on the vehicle,
       Your Honor.



                                            -5-
              THE COURT: . . . . [W]hen was it that you located the acid; was it
       before or after you -- [the Appellee] told you that it was in the console?

             THE WITNESS: It -- I believe it was after. I believe it was after,
       Your Honor.

        At the conclusion of the hearing, the State acknowledged that the officers did not
give the Appellee Miranda warnings “in a timely fashion” and that his statements should
be suppressed “as the Court has already ruled.” However, the State argued that the officers
had probable cause to arrest the Appellee for DUI, even if they did not charge him with
that offense; therefore, they could search the car incident to the arrest. The State asserted
that the officers inevitably would have found the LSD in the center console without the
Appellee’s statements and argued that the trial court should not suppress the drug evidence.
The trial court disagreed with the State and concluded that the officers found the LSD as a
result of the Appellee’s statements, noting that “a fairly significant” amount of time passed
between the Appellee’s telling the officers that acid was in the car and his telling them that
the acid was in the center console. Thus, the trial court granted the Appellee’s motion to
suppress his statements and the drug evidence and entered a judgment dismissing the
charge.

                                         II. Analysis

        On appeal, the State contends that (1) the officers had probable cause to arrest the
Appellee for DUI even if they did not charge him with that offense; (2) the officers
“effectuat[ed]” an arrest for DUI by handcuffing the Appellee and putting him into the
back of the patrol car; and (3) the trial court erred by suppressing the drug evidence because
the officers found the LSD in the center console during a search incident to a lawful arrest.
The State acknowledges that the officers failed to read Miranda warnings to the Appellee
prior to questioning him and, therefore, that the trial court properly suppressed his
statements. However, the State argues that the trial court erred by suppressing the drug
evidence as “fruit of the poisonous tree” because the fruit of the poisonous tree doctrine is
not a remedy for Miranda violations. The Appellee claims that the trial court properly
suppressed the drug evidence because the officers found the LSD as a result of his improper
custodial interrogation. We conclude that the trial court erred by suppressing the drug
evidence.

        In reviewing a trial court’s determinations regarding a suppression hearing,
“[q]uestions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, “a trial court’s findings of
fact in a suppression hearing will be upheld unless the evidence preponderates otherwise.”
                                             -6-
Id. Nevertheless, appellate courts will review the trial court’s application of law to the
facts purely de novo. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001). Furthermore,
the prevailing party is “entitled to the strongest legitimate view of the evidence adduced at
the suppression hearing as well as all reasonable and legitimate inferences that may be
drawn from that evidence.” Odom, 928 S.W.2d at 23.

                                A. Probable Cause for Arrest

         First, the State claims that the officers had probable cause to arrest the Appellee for
DUI. The Appellee contends that the officers did not have probable cause because “[w]hile
it is true that the [Appellee] himself could have driven the vehicle, parked it in the middle
of the parking, got out, left the car running, [and] passed [out] on the pavement it could
also be true that the defendant was left there by another party.” We agree with the State
that the officers had probable cause for an arrest.

       The Fourth Amendment to the United States Constitution and article I, section 7 of
the Tennessee Constitution protect citizens against “unreasonable searches and seizures.”
In general, warrantless searches and seizures are presumptively unreasonable and any
evidence obtained as a result of the warrantless action is subject to suppression. State v.
Richards, 286 S.W.3d 873, 878 (Tenn. 2009). However, if the State “demonstrates by a
preponderance of the evidence that the search or seizure was conducted pursuant to an
exception to the warrant requirement,” the evidence will not be suppressed. State v. Keith,
978 S.W.2d 861, 865 (Tenn. 1998).

       One exception to the warrant requirement is an arrest based upon probable cause to
believe that a crime has been or is being committed. Beck v. Ohio, 379 U.S. 89, 91 (1964);
State v. Henning, 975 S.W.2d 290, 300 (Tenn. 1998). Our supreme court has stated that
“[p]robable cause must be more than a mere suspicion.” State v. Lawrence, 154 S.W.3d
71, 76 (Tenn. 2005) (citing State v. Melson, 638 S.W.2d 342, 350 (Tenn. 1982)).
Moreover, “a reasonable ground for suspicion, supported by circumstances indicative of
an illegal act,” constitutes probable cause. Henning, 975 S.W.2d at 294. Courts should
determine the existence of probable cause after assessing all of the information available
to the officer at the time of arrest. See Lawrence, 154 S.W.3d at 75-76; State v. Bridges,
963 S.W.2d 487, 491 (Tenn. Crim. App. 1997).

        Tennessee Code Annotated section 55-10-401(a)(1) provides that it is unlawful for
a person to drive or be in physical control of an automobile on any public roads or highways
of this state “or any other premises that is generally frequented by the public at large” while
under the influence of a controlled substance. In State v. Lawrence, 849 S.W.3d 761, 765
(Tenn. 2003), our supreme court adopted a totality-of-the-circumstances test for
determining whether a defendant was driving or was in physical control of a vehicle. The
                                             -7-
court noted that the determination “is highly factual and that all circumstances should be
taken into consideration by the trier of fact.” Lawrence, 849 S.W.3d at 765. The court
went on to state that the following specific factors also can be considered:

       the location of the defendant in relation to the vehicle, the whereabouts of
       the ignition key, whether the motor was running, the defendant’s ability, but
       for his intoxication, to direct the use or non-use of the vehicle, or the extent
       to which the vehicle itself is capable of being operated or moved under its
       own power or otherwise.
Id. The factors “can be used as circumstantial evidence that the defendant had been driving
the vehicle.” Id.

        Although Lawrence was a sufficiency-of-the-evidence case, we think the Lawrence
factors are helpful in assessing whether the officers had probable cause to arrest the
Appellee for DUI. The officers found the car near midnight in the middle of a parking lot
of a closed business. The driver’s door was open, and the Appellee was lying on his back
next to the open door. The key was in the car’s ignition, the engine was running, and no
one but the Appellee was present. The car was capable of being moved as evidenced by
Officer Brown’s moving the car into a parking space before he transported the Appellee to
the hospital. When the officers asked the Appellee if he was okay, the Appellee told them
that he was trying to get home. Therefore, we have no hesitation in concluding that the
officers had probable cause to believe the Appellee was driving or was in physical control
of the car.

       Moreover, the officers described the Appellee’s movements as “jerky” and
“fidgety” and described his behavior as “erratic.” They said that he had difficulty following
their commands and that he did not seem to be in his “right frame of mind.” We have
reviewed the video, and it supports the officers’ testimony. The officers’ conversation with
the Appellee in the parking lot was not audible. However, after the officers put the
Appellee into the back of the patrol car, the Appellee asked Officer Canales several times
what was going on despite Officer Canales telling him each time that the officers found
him lying next to his car. Therefore, based on the totality of the circumstances, the officers
also had probable to believe that the Appellee was under the influence of a controlled
substance. Accordingly, we conclude that the officers had probable cause to arrest the
Appellee for DUI.

                     B. Investigatory Detention vs. Full-Scale Arrest

       Having determined that the officers had probable cause to arrest the Appellee, we
turn to the State’s claim that the officers effectuated an arrest before they questioned him
                                            -8-
and searched his car. The Appellee asserts that the officers only detained him for officer
safety prior to the search; therefore, they did not search the car incident to an arrest, and
their warrantless search was unlawful. In support of his argument, the Appellee notes
Officer Brown’s testimony that the thought of arresting the Appellee for DUI never crossed
Officer Brown’s mind. We agree with the State that the officers effectuated an arrest.

        Our courts have articulated three categories of police-citizen interaction and their
corresponding evidentiary requirements: “(1) full-scale arrest, which must be supported
by probable cause; (2) brief investigatory detention, which must be supported by
reasonable suspicion of criminal activity; and (3) brief police-citizen encounter that
requires no objective justification.” State v. Hanning, 296 S.W.3d 44, 48 (Tenn. 2009)
(citations omitted). “[T]he first two [categories] rise to the level of a ‘seizure’ for
constitutional analysis purposes.” State v. Day, 263 S.W.3d 891, 901 (Tenn. 2008). “‘Only
when the officer, by means of physical force or show of authority, has in some way
restrained the liberty of a citizen may we conclude that a “seizure” has occurred.’” State
v. Daniel, 12 S.W.3d 420, 424 (Tenn. 2000) (quoting Terry v. Ohio, 392 U.S. 1, 19 n.16
(1968)). In other words, “a ‘seizure’ implicating constitutional concerns occurs only if, in
view of all the circumstances surrounding the incident, a reasonable person would have
believed that he or she was not free to leave.” Id. at 425. An arrest, though,

       is more specifically defined as the “taking, seizing, or detaining of the person
       of another, either by touching or putting hands on him, or by any act which
       indicates an intention to take him into custody and subjects the person
       arrested to the actual control and will of the person making the arrest.” An
       arrest may be affected without formal words or a station house booking.
       However, there must be actual restraint on the arrestee’s freedom of
       movement under legal authority of the arresting officer.

State v. Crutcher, 989 S.W.2d 295, 301-02 (Tenn. 1999) (citations omitted). Handcuffing
and placing a person in the back of a patrol car does not automatically transform a brief
detention for investigative purposes into an arrest. See State v. Marvin Roscoe, No.
W2013-01714-CCA-R9-CD, 2014 WL 3511041, at *4 (Tenn. Crim. App. at Jackson, July
11, 2014).

        The officers testified that upon approaching the Appellee, they noticed that his
behavior was abnormal. Officer Canales testified that he and Officer Brown handcuffed
the Appellee and put him into the back of the patrol car “because at that point in time, we
were going to have an arrest, at that point in time, because we knew he was under the
influence of something.” Although Officer Brown testified that he never considered
arresting the Appellee for DUI and that he detained the Appellee for officer safety, Officer

                                            -9-
Brown also testified that the Appellee was not in his “right frame of mind” and that Officer
Brown “definitely” suspected the Appellee was under the influence.

        The trial court found that the Appellee was “in custody” for Miranda purposes when
the officers put him into the patrol car and questioned him. The video shows that after the
officers approached the Appellee in the parking lot, Officer Brown had the Appellee turn
around with his back to Officer Brown so that Officer Brown could conduct a pat down.
Within seconds of starting the pat down, the Appellee turned around and faced Officer
Brown. Officer Brown made the Appellee turn around again and made the Appellee put
his hands behind his back. Officer Brown resumed the pat down, handcuffed the Appellee,
and directed him to the front of the patrol car. The Appellee leaned forward over the hood
of the patrol car, and Officer Brown had the Appellee stand up. Officer Canales put the
Appellee into the back of the patrol car and got into the patrol car with him while Officer
Brown donned gloves and began searching the inside of the Appellee’s car with a
flashlight. While Officer Brown was searching, the Appellee asked Officer Canales to
allow him to call his mother or get out of the patrol car, but Officer Canales refused.
Therefore, we agree with the trial court that the Appellee was in custody for Miranda
purposes. We also agree with the State that the officers effectuated an arrest of the
Appellee.

                                C. Search Incident to Arrest

        Finally, the State claims that the trial court erred by suppressing the drug evidence
because the officers found the LSD pursuant to a search incident to a lawful arrest. The
State does not dispute that the officers failed to read Miranda warnings to the Appellee
prior to questioning him in the patrol car, and, therefore, that the trial court properly
suppressed his statements. See Miranda v. Arizona, 384 U.S. 436, 479 (1964) (providing
that a suspect must receive Miranda warnings prior to custodial interrogation). The State
argues, though, that the trial court improperly suppressed the drug evidence because the
fruit of the poisonous tree doctrine is not a remedy for Miranda violations. The Appellee
asserts that even if he were under arrest, the search of his car violated Arizona v. Gant, 556
U.S. 332 (2009). We conclude that the trial court erred by suppressing the drug evidence.

       A warrantless search of a vehicle is presumed unreasonable unless the State
demonstrates that the search was conducted pursuant to one of the narrowly defined
exceptions to the warrant requirement. State v. Binette, 33 S.W.3d 215, 218 (Tenn. 2000).
One of those exceptions is a search incident to an arrest. Police officers, incident to a
lawful arrest, may execute a warrantless search of the person arrested and the area within
the person’s immediate control. Chimel v. California, 395 U.S. 752, 762-63 (1969). That
area includes “the passenger area of any vehicle in which the arrestee was riding.”
Crutcher, 989 S.W.2d at 300-01. In Arizona v. Gant, 556 U.S. at 351, the United States
                                            - 10 -
Supreme Court held that “[p]olice may search a vehicle incident to a recent occupant’s
arrest only if the arrestee is within reaching distance of the passenger compartment at the
time of the search or it is reasonable to believe that the vehicle contains evidence of the
offense of arrest.” Given the circumstances of this case, we think it was reasonable to
believe that the car contained evidence related to the Appellee’s arrest for DUI. Therefore,
the officers could search the car incident to that arrest.

        Nevertheless, the trial court suppressed the drug evidence as “fruit of the poisonous
tree,” concluding that the officers used the Appellee’s statements to find the LSD in the
center console. The video shows that while Officer Brown was searching the Appellee’s
car, Officer Canales was questioning the Appellee in the patrol car. The Appellee told
Officer Canales that he had ingested acid and that acid was in the car. Meanwhile, Officer
Brown continued to search the Appellee’s car but did not find any drugs. A third officer
arrived on the scene, walked to the patrol car, and asked the Appellee, “You got acid in
your car? Where’s it at in there?” The Appellee told him, “It’s in the console, center
console.” The third officer called out to Officer Brown, “Center console.” Officer Brown
looked in the center console and found the LSD. Therefore, the video supports the trial
court’s conclusion that the officers found the LSD as a result of the Appellee’s statements.

       “Under the ‘fruit of the poisonous tree’ doctrine, evidence that is obtained through
exploitation of an unlawful search or seizure must be suppressed.” State v. Jenkins, 81
S.W.3d 252, 261 (Tenn. Crim. App. 2002) (citing Wong Sun v. United States, 371 U.S.
471, 488 (1963)). In this instant case, though, the evidence was obtained as a search
incident to a lawful arrest. Moreover, as noted by the State,

       The “fruit of the poisonous tree” doctrine has not been applied as a remedy
       for Miranda violations. United States v. Patane, 452 U.S. 630, 642-43 (2004)
       (plurality opinion); id. at 644-45 (Kennedy, J., concurring). . . . The Fifth
       Amendment’s privilege against self-incrimination is not implicated by the
       introduction at trial of physical evidence resulting from voluntary statements.
Id., at 643 (plurality opinion). Rather, exclusion of the statements elicited
       during custodial interrogation “is a complete and sufficient remedy for any
       perceived Miranda violation.” Id. at 641-42 (internal quotation marks
       omitted).

State v. Climer, 400 S.W.3d 537, 567 (Tenn. 2013) (footnote omitted). A defendant may
file a motion to suppress nontestimonial evidence found as a result of the defendant’s
“unwarned statements only when the statements are the product of an actual violation of
the privilege against self-incrimination, i.e., such as when actual coercion in obtaining the
statement is involved or when the invocation of the right to remain silent or to have counsel
present is not ‘scrupulously honored.’” Walton, 41 S.W.3d at 92. The trial court did not
                                           - 11 -
make any finding of coercion by the police in this case. Therefore, we conclude that the
trial court erred by suppressing the drug evidence as fruit of the poisonous tree.

                                     III. Conclusion

        Based upon the record and the parties’ briefs, we conclude that the trial court erred
by suppressing the LSD evidence but that the trial court properly suppressed the Appellee’s
statements. Accordingly, the trial court’s suppression of the drug evidence is reversed, the
trial court’s suppression of the Appellee’s statements is affirmed, and the case is remanded
to the trial court for further proceedings consistent with this opinion.


                                                    _________________________________
                                                    NORMA MCGEE OGLE, JUDGE




                                           - 12 -